Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered February 5, 1993, convicting him of murder in the second degree (two counts), assault in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered the judgment is affirmed.
The defendant’s contention that the introduction of rebuttal testimony was improper is without merit. The defendant testified on direct and cross-examination that he was not knowledgeable about guns. This testimony was important to his justification defense. The rebuttal testimony showed that weapons and ammunition were found in the defendant’s apartment. Thus, such testimony was not collateral, but rather was directed at the validity of the defendant’s claims at trial (see, People v Knight, 80 NY2d 845, 847; People v Harris, 57 NY2d 335, 345).
While the court erred in permitting the prosecutor to question the defendant about his pre-arrest silence, that error was harmless beyond a reasonable doubt (see, People v Crimmins, 36 NY2d 230).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Balletta, J. P., O’Brien, Thompson and Altman, JJ., concur.